Citation Nr: 0418386	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  01-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether a timely substantive appeal has been received with 
respect to the issue of entitlement to service connection for 
frostbite of the hands or the issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for frostbite of the feet.

(The issues of service connection for frostbite of the hands 
and whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
frostbite of the feet are the subjects of a separate 
decision).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1955 to December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.   

A Board hearing was held at the RO in January 2003.  When the 
case was previously considered by the Board, in August 2003, 
it was REMANDED so that a hearing could be scheduled on the 
issue of whether a timely substantive appeal was filed with 
respect to a December 1999 decision that denied a claim of 
service connection for frostbite of the hands, and an 
application to reopen a previously denied claim of service 
connection for frostbite of the feet.  That hearing was held 
in December 2003.  


FINDINGS OF FACT

1.  A rating decision dated in December 1999 denied the 
veteran's claim pertinent to frostbite of the hands and feet.

2.  The veteran's notice of disagreement was received in 
October 2000, and the RO issued a statement of the case on 
November 6, 2000.  The accompanying cover letter did not set 
a timeframe for the receipt of a timely appeal.   

3.  The veteran's substantive appeal was received on January 
29, 2001.   

4.  The RO accepted the veteran's appeal as timely, provided 
further development, and furnished several supplemental 
statements of the case (SSOC).   


CONCLUSION OF LAW

A timely substantive appeal has been received with respect to 
the issue of entitlement to service connection for frostbite 
of the hands and whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for frostbite of the feet.  38 U.S.C.A. § 7105(a), 
(d) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Since the Board is herein finding that the 
veteran's substantive appeal may be considered timely, VCAA 
does not require further development or delay.  

Background.  A rating decision dated in December 1999 denied 
the veteran's claim for compensation benefits pertinent to 
frostbite.  In a notification letter dated in December 1999, 
the veteran was informed of this decision, and he was 
informed of his appellate rights.     

The veteran filed a notice of disagreement with the RO in 
October 2000.  A statement of the case was issued on November 
6, 2000.  The cover letter instructed the veteran to read the 
instructions on the enclosed VA Form 9 very carefully; the 
letter itself did not provide a timeframe for submission of 
the VA Form 9.

The veteran's substantive appeal was received on January 29, 
2001.  In February 2001, the RO issued a supplemental 
statement of the case on the claim regarding frostbite.  
Subsequently, the RO continued to develop the claim.  The RO 
also issued a letter to comply with the VCAA in April 2001.  
Another SSOC was issued in May 2002.      

In a letter dated in April 2003, the Board notified the 
veteran that his substantive appeal may not have been timely 
received.  He was offered a hearing on this matter.  

At a hearing in December 2003, the veteran testified that he 
had an 8th grade level of education.  Hearing transcript (T.) 
3.  The veteran's representative indicated that the 
appropriate transmittal letter with a designation of the 
timeframe for filing a substantive appeal was not sent to the 
veteran.  Additionally, he pointed out that the RO had never 
notified the veteran that the time limit had expired once the 
veteran filed his substantive appeal.  He stated that the 
continuation of the appeal, to include the issuance of 
several SSOCs, led the veteran to believe that his appeal was 
valid.  T. 3.   

Analysis.  Regulations state that a substantive appeal must 
be received by the RO within 60 days of mailing of the 
statement of the case or within one year of the date of 
mailing of the notice of the rating decision being appealed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2003).  
In this case, the due date would have been January 5, 2001.  
However, the substantive appeal was dated January 22, 2001 
and date stamped received on January 29, 2001.  

There are procedures for the RO to reject a claim where a 
substantive appeal is not filed in a timely manner.  
38 C.F.R. §§ 19.32-19.34 (2003).  However, the RO did not 
challenge the timeliness of the substantive appeal.  Instead, 
it issued a supplemental statement of the case discussing the 
merits of the claims, in February 2001.  The RO also issued a 
letter to comply with the VCAA in April 2001.  Following 
further development, another supplemental statement of the 
case was issued in May 2002.  Following receipt of a timely 
substantive appeal, the RO is to certify the case to the 
Board.  38 C.F.R. § 19.35 (2003).  In August 2002, the RO 
certified the appeal to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to file a timely 
Substantive Appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction.  See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).  In Rowell, because there was no indication that the 
RO closed the appeal for failure to file a timely Substantive 
Appeal, and because it appeared to have treated the veteran's 
filing as timely, there is no problem, with regard to the 
timeliness of the filing of the Substantive Appeal, which 
would have deprived the Board of jurisdiction over the case 
as an original claim.  Id. At 17-18.  The Court reaffirmed 
this analysis in Gonzalez-Morales v. Principi, 16 Vet. App. 
556, 557 (2003).  See also Beyrle v. Brown, 9 Vet. App. 24, 
28 (1996); Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The Court has also held that the time in which to file an 
appeal to the Board does not begin to run until a claimant 
has been given proper notice of his appellate rights.  See In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374-75 (1997); 
Thompson v. Brown, 8 Vet. App. 169, 175-176 (1995); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  At the 
December 2003 hearing, the veteran's representative pointed 
out that Change 119 to VA Manual M21-1, Part 4, Chapter 8, 
paragraph 8.15, dated March 24, 2000 mandates that the 
transmittal letter notify the claimant of the time limit in 
which to file the substantive appeal.  The November 2000 
transmittal letter for the statement of the case did not 
mention time limits.  It did refer the veteran to an enclosed 
VA Form 9, Appeal to the Board of Veterans Appeals and asked 
the veteran to read the instructions very carefully.  At the 
December 2003 hearing, the representative complained that the 
veteran [of limited education] should not have been required 
to wade through 3 pages of instruction that come with the VA 
Form 9 to find out how much time he had to file a timely 
substantive appeal.  

The Court has held that the Board may waive the timely filing 
of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993)).  In accordance with the Court's holding in Beyrle, 
the Board waives the filing of a timely substantive appeal in 
this case, because the veteran was provided with inaccurate 
and/or misleading information relevant to whether he had 
timely perfected his appeal both by the language contained in 
the supplemental statements of the case and the certification 
of the issues as being developed for appellate consideration.  
The Board further notes that the veteran and his 
representative have offered compelling testimony and argument 
in support of his claim.


ORDER

A timely substantive appeal was received as to the December 
1999 decision denying service connection for frostbite of the 
hands and whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for frostbite of the feet.  The appeal as to 
timeliness is granted.  



                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



